In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________

                    No. 02-21-00187-CV
               ___________________________

              JOHN P. CALLAWAY, Appellant

                              V.

BHHLOT LLC D/B/A BEEHIVE HOMES LEWISVILLE OLDTOWN AND
       FLYING EAGLE IRA PORTFOLIO LLC, Appellees


            On Appeal from the 158th District Court
                    Denton County, Texas
                Trial Court No. 20-10074-158


            Before Womack, Wallach, and Walker, JJ.
              Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellant’s Motion for Voluntary Dismissal of Appeal

With Prejudice.” We grant the motion and dismiss the appeal with prejudice. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: August 12, 2021




                                            2